EXAMINER’S COMMENT
The claim amendments and remarks of December 30, 2021 have been entered. 
New claims 21-24 have been added. 
The previous rejections under 35 U.S.C. § 102/103 have been withdrawn in light of the claim amendments and the accompanying arguments. See in particular Remarks, page 9, second full paragraph; and page 11, penultimate paragraph. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a cultivated spinach (Spinacia oleracea L.) plant resistant to white rust caused by the plant pathogen Albugo occidentalis (Ao), wherein said resistance is provided by one or more resistance alleles conferring resistance, which alleles co-segregate with a molecular marker selected from the group consisting of SEQ ID NO:1 comprising a T to C SNP at nucleotide 101, SEQ ID NO:2 comprising a T to A SNP at nucleotide 101, SEQ ID NO:3 comprising an A to G SNP at nucleotide 101, SEQ ID NO:4 comprising a G to A SNP at nucleotide 101, SEQ ID NO:5 comprising a T to C SNP at nucleotide 101 and a G to A SNP at nucleotide 158, SEQ ID NO:6 comprising a C to A SNP at nucleotide 101, SEQ ID NO:7 comprising a G to T SNP at nucleotide 101, SEQ ID NO:8 comprising a C to T SNP at nucleotide 101, SEQ ID NO:9 comprising a C to T SNP at nucleotide 101, and SEQ ID NO:10 comprising an A to G SNP at nucleotide 101; and wherein the cultivated spinach plant was produced by growing seed of spinach variety designated as `X17-003-104-8`, representative sample of seed having been deposited under NCIMB Accession Number 43477; to propagating material derived from the cultivated spinach plant; wherein said spinach plant is further resistant to downy mildew caused Peronospora farinosa f sp. spinaciae (Pfs), wherein the resistance to Pfs is to at least Pfs races 1 to 15 and race 17, and wherein said resistance is provided by a fourth resistance allele; and to methods of identifying the spinach plant. The prior art fails to teach or reasonably suggest the instantly claimed compositions(s) and method(s). 
	Instant Table 1, spanning pages 36-37, describes the sequences of the identified markers (SEQ ID NOs:1-10), including the relevant SNPs and the resistance-associated alleles. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-24 are allowed.

Examiner’s Contact Information                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663